Name: EEC-Portugal Joint Committee Decision No 2/82 of 9 December 1982 supplementing Annexes II and III to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation by the addition of alternative percentage rules for the products of Chapters 84 to 92 of the Customs Cooperation Council Nomenclature
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-12-31

 Avis juridique important|21982D1231(13)EEC-Portugal Joint Committee Decision No 2/82 of 9 December 1982 supplementing Annexes II and III to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation by the addition of alternative percentage rules for the products of Chapters 84 to 92 of the Customs Cooperation Council Nomenclature Official Journal L 385 , 31/12/1982 P. 0046EEC-PORTUGAL JOINT COMMITTEE DECISION No 2/82 of 9 December 1982 supplementing Annexes II and III to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation by the addition of alternative percentage rules for the products of Chapters 84 to 92 of the Customs Cooperation Council Nomenclature THE JOINT COMMITTEE, Having regard to the Agreement between the European Economic Community and the Portuguese Republic, signed in Brussels on 22 July 1972, Having regard to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation (hereinafter referred to as 'Protocol 3'), and in particular Article 28 thereof, Whereas experience has shown that the rules of origin contained in Protocl 3, for those products falling within Chapters 84 to 92 of Customs Cooperation Council Nomenclature (hereinafter called 'the CCCN'), have in practice given rise to difficulties; whereas, because of the interdependence of the industrial sectors of the European Economic Community and Portugal and the reciprocal nature and mutual importance of the free trade between the European Economic Community and Portugal, it is necessary to simplify the said rules; Whereas it is desirable to provide for simplified rules which have the same overall effect as the existing rules; whereas, to avoid the possibility of such simplified rules having a more restrictive effect in the case of certain products, it is necessary to provide for the simplified rules to be applied as an alternative to the existing rules; Whereas the most simple alternative rules are identical percentage rules for Lists A and B; whereas the percentage levels chosen to differ between products to avoid any overall change in economic effect; Whereas it is preferable for reasons of clarity to combine such alternative percentage rules for Lists A and B in two lists of products according to the percentage rule to be applied; Whereas it is necessary to have a safeguard clause in order to avoid the effect of the alternative rules causing, or threatening to cause, serious injury to producers in either of the Contracting Parties; Whereas it is necessary to review the effects of the introduction of the alternative percentage rules after a period of experience to see if there has been any detrimental change to the overall economic effect of the origin rules or any detrimental effect concerning one or more products; whereas, therefore, this Decision should apply for three years, HAS DECIDED AS FOLLOWS: Article 1 1. Lists A and B contained in Annexes II and III to Protocol 3 shall be amended by the addition of the following rules: (a) originating status shall be conferred on the products set out in List I annexed hereto by working, processing or assembly in which the value of the non-originating materials incorporated does not exceed 40 % of the value of the finished product; (b) originating status shall be conferred on the products set out in List II annexed hereto by working, processing or assembly in which the value of the non-originating materials incorporated does not exceed 30 % of the value of the finished product; for certain products a lower percentage and/or special conditions are, however, applicable. 2. The rules set out in paragraph 1 shall be in addition to and not in substitution for the rules contained in Lists A and B. 3. The exporter may decide whether or not to use the rules set out in paragraph 1 above or, arternatively, to use any other rule which may be contained in Lists A and B. However, the rules set out in paragraph 1 may be applied in respect of a particular product only as an alternative to, and not in conjunction with, any other rule which may be contained in those lists. Article 2 The provisions of this Decision cannot confer originating status on products obtained from products imported which are, in relation to the products obtained and in the sense of General Rule 2 of the CCCN: - incomplete or unfinished and which have the essential character of the complete or finished product, - unassembled or disassembled. Article 3 If it is established that, because of the effect of the alternative rules, a product is imported into the territory of one of the Contracting Parties in such increased quantities and under conditions which cause, or threaten to cause, serious injury to producers of similar or directly competitive goods in the Contracting Party concerned, the Contracting Party may suspend the application of these alternative rules for that product. Such decisions shall be notified to the Joint Committee without delay together with all the necessary information. Without prejudice to any safeguard measure taken, the Joint Committee shall, without delay, examine the situation so as to find a solution acceptable to the Contracting Parties. Article 4 This Decision shall enter into force on 1 April 1983. It shall apply until 31 March 1986. Done at Brussels, 9 December 1982. For the Joint CommitteeThe PresidentErnÃ ¡ni RODRIGUES LOPES